UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 OBAYDULLAH,                                    )
                                                )
                       Petitioner,              )
                                                )
                v.                              )   Civil Case No. 08-1173 (RJL)
                                                )
 BARACK H. OBAMA, et al.,                       )
                                                )
                       Respondents.             )



                                          ORDER~
                                     (March Z¥2011)

       Now before the Court is petitioner Obaidullah's Motion for Reconsideration made

pursuant to Federal Rule of Civil Procedure 59(e). See Notice of Filing, Dec. 30, 2010,

ECF No. 106. Petitioner makes three arguments as to why the Court should reconsider

its ruling denying Obaidullah's writ of habeas corpus. After consideration of the

pleadings, the relevant law, and the entire record, petitioner's motion is hereby DENIED

for the following reasons.

        '" [A] district court should not grant a motion for reconsideration unless the

moving party shows new facts or clear errors of law which compel the court to change its

prior position.'" Abdah v. Obama, No. 04-cv-1254, slip op. at 1 (D.D.C. June 14,2010)

(quoting Nat 'I Ctr.far Mfg. Scis. V Dep't afDe!, 199 F.3d 507, 511 (D.C. Cir. 2000)).

Accordingly, "[a] motion for reconsideration should be granted only if the court 'finds

that there is an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest unjustice." Nat 'I Sec. Archive v.
C.I.A., 584 F. Supp. 2d 144, 146 (D.D.C. 2008) (quoting Firestone v. Firestone, 76 F.3d

1205, 1208 (D.C. Cir. 1996).

      Review of the pleadings and record demonstrate that Obaidullah has failed to meet

the standard required by Rule 59(e). Accordingly, it is hereby

      ORDERED that petitioner's Motion for Reconsideration is DENIED.




                                               ~
      SO ORDERED.


                                                RICHA        .   ON
                                                United States District Judge